


CONFIDENTIAL
EXECUTION VERSION

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of September 23,
2016, by and among Quantum Corporation, a Delaware corporation (the “Company”),
and the entities and natural persons listed on Exhibit A hereto and their
respective Affiliates (collectively, “VIEX”) (each of the Company and VIEX, a
“Party” to this Agreement, and collectively, the “Parties”).

1. Board Observer Appointments; 2016 Annual Meeting.

(a) As of the date of this Agreement, each of John Mutch and Raghavendra Rau
(each, an “Observer” is appointed as an observer to the Board of Directors of
the Company (the “Board”). Each Observer will (i) receive copies of all notices
and written information furnished to the Board or any committee of the Board (a
“Committee”), reasonably in advance of each meeting to the extent practicable
and in any event at the same time as members of the Board or the applicable
Committee, and (ii) be permitted to be present and reasonably participate at all
meetings of the Board and any Committee (whether by telephone or in person).
Notwithstanding the foregoing, the Company shall be entitled to withhold any
information and exclude each Observer from any meeting, or the relevant portion
thereof, at which (x) directors are receiving or reviewing legal advice which is
intended to be attorney-client privileged (which privilege independent outside
legal counsel in its legal judgment does not believe can be maintained if the
Observers participate), including but not limited to legal advice regarding (I)
their fiduciary duties, or (II) pending, threatened or contemplated litigation,
arbitration, or legal disputes or (y) the subject under consideration involves a
dispute with any Observer, a dispute with VIEX, or an actual or threatened
contested proxy solicitation with respect to the election of directors of the
Company. The Company will use its reasonable best efforts to minimize the
frequency and duration of such exclusions. The Company agrees that if an
Observer (x) is unable or unwilling to serve as an observer, (y) resigns as an
Observer or (z) is removed as an Observer prior to the expiration of the
Standstill Period (as defined below) (in the case of this clause (z), other than
any termination of such Observer’s rights under Section 1(f)), VIEX shall have
the ability to identify a replacement observer who is reasonably acceptable to
the Company (such individual, a “Replacement Observer”) who shall be an
“Observer” for purposes of this Agreement.

(b) The Company is concurrently entering into an agreement (an “Observer
Agreement”) with each Observer with respect to confidentiality and certain other
matters and will enter into an Observer Agreement with any Replacement Observer.

(c) VIEX agrees that it will cause its Affiliates and Associates to comply with
the terms of this Agreement. As used in this Agreement, the terms “Affiliate”
and “Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder (the “Exchange Act”) and shall include all persons or entities that
at any time during the term of this Agreement become Affiliates or Associates of
any person or entity referred to in this Agreement.

--------------------------------------------------------------------------------




(d) The Company shall use its reasonable best efforts to hold its next meeting
of stockholders of the Company with respect to the election of directors of the
Company on January 31, 2017 (the “Stockholder Meeting”) or such other date as
shall be mutually agreed by the Parties.

(e)

(i) The Company agrees that to the extent VIEX engages in any solicitation of
proxies or consents or becomes a “participant” in a “solicitation” (as such
terms are defined in Regulation 14A under the Exchange Act) of proxies or
consents, in each case, with respect to securities of the Company, in connection
with the Stockholder Meeting (a “Proxy Solicitation”), the Company will not, and
will ensure that its agents, subsidiaries, affiliates, successors, assigns,
officers, key employees, directors and nominees will not, directly or
indirectly, use (x) any information gained from or provided by an Observer
through the exercise of such Observer’s rights under paragraph (a) of this
Section 1 or (y) the fact that such Observer served as an Observer under this
Agreement, against an Observer, VIEX or any VIEX nominee in connection with a
Proxy Solicitation.

(ii) VIEX agrees that to the extent VIEX engages in any solicitation of proxies
or consents or becomes a “participant” in a Proxy Solicitation, VIEX will not,
and will ensure that its agents, subsidiaries, affiliates, successors, assigns,
officers, key employees, directors and nominees will not, directly or
indirectly, use (x) any information gained from or provided by the Company
through the exercise of any Observer’s rights under paragraph (a) of this
Section 1 or (y) the fact that such Observer served as an Observer under this
Agreement, against the Company or its nominees in connection with a Proxy
Solicitation.

(f) The rights of the Observers under paragraph (a) of this Section 1 shall
terminate on the earliest of (i) unless such date is extended by mutual
agreement of the Parties, the conclusion of the Standstill Period (as defined
below); (ii) a material breach by VIEX of this Agreement; provided that prior to
any termination under this clause (ii) the Company shall deliver written notice
to VIEX describing in reasonable detail the alleged material breach and the
intention of the Company to terminate the Observers’ rights; and provided
further that VIEX and the Company will negotiate in good faith for not less than
24 hours after VIEX’s receipt of such notice to resolve any differences before
the Company takes action to terminate the Observers’ rights (it being understood
that any such termination is without prejudice to the right of VIEX to assert
that any such termination constitutes a breach of this Agreement); and (iii)
VIEX ceasing to be the “beneficial owner” (within the meaning of the rules and
regulations under the Exchange Act) of, in the aggregate, at least five percent
(5%) of the then outstanding shares of common stock of the Company (the “Common
Stock”) as a result of sales or other dispositions by VIEX.

2. Standstill Provisions.

(a) VIEX agrees that, during the Standstill Period, neither it nor any of its
Affiliates or Associates under its control or direction will, and it will cause
each of such Affiliates and Associates not to, directly or indirectly, in any
manner:

2

--------------------------------------------------------------------------------




(i) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” as such terms are defined in Regulation 14A under the
Exchange Act of proxies or consents, in each case, with respect to securities of
the Company;

(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock, other
than a “group” that includes all or some of the persons or entities identified
on Exhibit A, but does not include any other persons or entities not identified
on Exhibit A as of the date hereof;

(iii) deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of VIEX and otherwise in accordance with this Agreement;

(iv) seek, alone or in concert with others, representation on the Board, or take
any other action with respect to the election or removal of any director of the
Company or the calling of any meeting or referendum of stockholders or the
taking of any action by written consent;

(v) (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, or (B) make any offer or
proposal (with or without conditions and whether public or private), with
respect to any merger, acquisition, recapitalization, restructuring, disposition
or other business combination involving the Company or any of its Affiliates;

(vi) commence or threaten any action or proceeding (other than any action or
proceeding to enforce the terms of this Agreement) against the Company or any of
its Affiliates or make any demand for access to books and records of the Company
or any of its Affiliates;

(vii) make any request or submit any proposal seeking to amend or waive any of
the terms of this Agreement; or

(viii) advise, encourage, support or influence, or seek to advise, encourage,
support or influence, any person or entity with respect to the taking of any
action or the making of any statement by any person or entity of the types
enumerated in clauses (i) through (vii).

(b) For the purposes of this Agreement, “Standstill Period” shall mean the
period commencing upon the execution and delivery of this Agreement and ending
at the earliest of (i) 12:00 a.m., Pacific time, on December 1, 2016 (unless
such date is extended by mutual agreement of the Parties hereto); (ii) public
disclosure by the Company or public acknowledgement by the Company of an
extraordinary corporate transaction; (iii) a material breach by the Company of
this Agreement; provided that prior to any termination under this clause (iii)
VIEX shall deliver written notice to the Company describing in reasonable detail
the alleged material breach and the intention of VIEX to terminate the
Standstill Period; and provided further that VIEX and the Company will negotiate
in good faith for not less than 24 hours after the Company’s receipt of such
notice to resolve any differences before VIEX takes action to terminate the
Standstill Period (it being understood that any such termination is without
prejudice to the right of the Company to assert that any such termination
constitutes a breach of this Agreement); and (iv) termination or frustration of
the rights of the Observers under paragraph (a) of Section 1 of this Agreement
(other than any termination of such Observer’s rights under Section 1(f)).

3

--------------------------------------------------------------------------------




(c) Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict VIEX from: (A) communicating privately with the Board or any of the
Company’s officers regarding any matter in a manner that does not otherwise
violate this Section 2, so long as such communications are not intended to, and
would not reasonably be expected to, require any public disclosure of such
communications, (B) communicating privately with stockholders of the Company and
others in a manner that does not otherwise violate this Section 2, so long as
such communications are not intended to, and would not reasonably be expected
to, require any public disclosure of such communications, (C) taking any action
necessary to comply with any law, rule or regulation or any action required by
any governmental or regulatory authority or stock exchange that has, or may
have, jurisdiction over VIEX or any of its respective Affiliates or Associates
in a manner that does not otherwise violate this Section 2, including responding
to the questions and comments of the U.S. Securities and Exchange Commission
(“SEC”) in connection with any Proxy Statement, (D) communicating with its
investors in quarterly or annual letters provided such communications are
subject to standard confidentiality obligations, (E) trading freely in the
securities and derivatives of the Company during the Standstill Period, and/or
(F) filing a preliminary proxy statement with the SEC for the election of
directors at any time after the company does the same.

3. Representations and Warranties of the Company.

The Company represents and warrants to VIEX that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding,
or arrangement to which the Company is a party or by which it is bound.

4

--------------------------------------------------------------------------------




4. Representations and Warranties of VIEX.

VIEX represents and warrants to the Company that (a) the authorized signatory of
VIEX set forth on the signature page hereto has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind it thereto, (b) this Agreement has
been duly authorized, executed and delivered by VIEX, and is a valid and binding
obligation of VIEX, enforceable against VIEX in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of VIEX as currently in
effect, (d) the execution, delivery and performance of this Agreement by VIEX
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to VIEX, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such member is a party or by which it is bound, (e) as of
the date of this Agreement, (i) VIEX is deemed to beneficially own in the
aggregate 29,531,722 shares of Common Stock, and (ii) VIEX does not currently
have, and does not currently have any right to acquire, any interest in any
other securities of the Company (or any rights, options or other securities
convertible into or exercisable or exchangeable (whether or not convertible,
exercisable or exchangeable immediately or only after the passage of time or the
occurrence of a specified event) for such securities or any obligations measured
by the price or value of any securities of the Company or any of its Affiliates,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of Common Stock,
whether or not any of the foregoing would give rise to beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), and whether or
not to be settled by delivery of Common Stock, payment of cash or by other
consideration, and without regard to any short position under any such contract
or arrangement), and (f) VIEX has not, directly or indirectly, compensated or
agreed to, and will not, compensate any Observer for his service as an observer
to the Board of the Company with any cash, securities (including any rights or
options convertible into or exercisable for or exchangeable into securities or
any profit sharing agreement or arrangement), or other form of compensation
directly or indirectly related to the Company or its securities, other than cash
compensation, if any, which compensation has been previously disclosed to the
Company and has been paid in full on or prior to the date hereof or will be paid
in full reasonably promptly following the date hereof, provided, that the
nomination by VIEX of any Observer to any other company board shall not
constitute a breach of the terms of this Agreement.

5. Public Announcements.

Promptly following the execution of this Agreement, the Company shall file with
the SEC a Current Report on Form 8-K (the “8-K”) in the form attached hereto as
Exhibit B and VIEX shall file with the SEC an amendment to its Schedule 13D (the
“13D”) in the form attached hereto as Exhibit C. Neither the Company nor VIEX
shall otherwise issue any press release or other public statement regarding this
Agreement without the prior written consent of the other Party, other than the
filing by VIEX of the 13D that is consistent with the terms of this Agreement
and (b) the filing by the Company of the 8-K that is consistent with the terms
of this Agreement. During the Standstill Period, neither the Company nor VIEX
shall make any public announcement or statement that is inconsistent with or
contrary to the statements made in the 8-K, except as required by law,
regulation, regulator or the rules of any stock exchange or with the prior
written consent of the other Party.

5

--------------------------------------------------------------------------------




6. Specific Performance.

Each of VIEX, on the one hand, and the Company, on the other hand, acknowledges
and agrees that irreparable injury to the other Party hereto could occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached and that such injury may
not be adequately compensable by the remedies available at law (including the
payment of money damages). It is accordingly agreed that VIEX, on the one hand,
and the Company, on the other hand (the “Moving Party”), shall each be entitled
to seek specific enforcement of, and injunctive relief to prevent any violation
of, the terms hereof without the necessity of posting bond or other security.
This Section 6 is not the exclusive remedy for any violation of this Agreement.

7. Expenses.

The Company shall within five days following the execution and delivery of this
Agreement pay VIEX an amount equal to one hundred thirty seven thousand dollars
($137,000), which may be used for its out-of-pocket fees and expenses (including
legal expenses) incurred in connection with the matters related hereto.

8. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

9. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by e-mail to the e-mail address for a
Party set forth below; and (iii) one business day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the Party to receive the same. The addresses for such
communications shall be:

6

--------------------------------------------------------------------------------




If to the Company:   Quantum Corporation 224 Airport Parkway, Suite 300 San
Jose, California 95110 Attention: Shawn Hall E-mail: Shawn.Hall@quantum.com  
with a copy (which shall not constitute notice) to:   Fried, Frank, Harris,
Shriver & Jacobson LLP One New York Plaza New York, New York 10004 Attention:
Warren S. de Wied, Esq. E-mail: warren.dewied@friedfrank.com   If to VIEX or any
member thereof:   VIEX Capital Advisors, LLC 825 Third Avenue, 33rd Floor New
York, New York 10022 Attention: Eric Singer E-mail: singer@viexcapital.com  
with a copy (which shall not constitute notice) to: Kleinberg, Kaplan, Wolff &
Cohen, P.C. 551 Fifth Avenue, New York, New York 10176 New York, New York 10176
Attention: Christopher P. Davis, Esq. E-mail: cpdavis@kkwc.com


10. Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
Parties hereto hereby irrevocably submits, with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the Parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by applicable
legal requirements, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts. Each of the Parties irrevocably agrees to
expedited adjudication, by the courts specified in this Section 10, of any
dispute regarding the interpretation or enforcement of this Agreement.

7

--------------------------------------------------------------------------------




11. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

12. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.

This Agreement and the understanding regarding business plan objectives referred
to herein constitute the entire understanding of the Parties hereto with respect
to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than as set forth in the preceding sentence. No modifications of this Agreement
can be made except in writing signed by an authorized representative of each the
Company and VIEX, except that the signature of an authorized representative of
the Company will not be required to permit an Affiliate of VIEX to agree to be
listed on Exhibit A and be bound by the terms and conditions of this Agreement.
No failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns. No party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
any member of VIEX, the prior written consent of the Company, and with respect
to the Company, the prior written consent of VIEX. This Agreement is solely for
the benefit of the Parties hereto and is not enforceable by any other persons or
entities.

13. Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period, or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers,
employees or directors shall have breached this Section, neither it nor any of
its respective agents, subsidiaries, affiliates, successors, assigns, officers,
employees or directors shall disparage, defame or slander the other Parties or
such other Parties’ subsidiaries, affiliates, successors, assigns, officers
(including any current officer of a Party or a Parties’ subsidiaries who no
longer serves in such capacity following the execution of this Agreement),
directors (including any current director of a Party or a Parties’ subsidiaries
who no longer serves in such capacity following the execution of this
Agreement), or employees.

[The remainder of this page intentionally left blank]

8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

Quantum Corporation     By:     /s/ Jon W. Gacek Name:      Jon W. Gacek Title:
President and Chief Executive Officer     VIEX Opportunities Fund, LP - Series
One   By: VIEX GP, LLC General Partner   By: /s/ Eric Singer Name: Eric Singer
Title: Managing Member     VIEX Opportunities Fund, LP - Series Two   By: VIEX
GP, LLC General Partner   By: /s/ Eric Singer Name: Eric Singer Title: Managing
Member     VIEX GP, LLC   By: /s/ Eric Singer Name: Eric Singer Title: Managing
Member


9

--------------------------------------------------------------------------------




VIEX Special Opportunities Fund III, LP   By:      VIEX Special Opportunities GP
III, LLC General Partner   By: /s/ Eric Singer Name:      Eric Singer Title:
Managing Member     VIEX Special Opportunities GP III, LLC   By: /s/ Eric Singer
Name: Eric Singer Title: Managing Member     VIEX Capital Advisors, LLC   By:
/s/ Eric Singer Name: Eric Singer Title: Managing Member   /s/ Eric Singer Eric
Singer


[Signature Page to Agreement]

10

--------------------------------------------------------------------------------




EXHIBIT A

VIEX

VIEX OPPORTUNITIES FUND, LP - SERIES ONE VIEX OPPORTUNITIES FUND, LP - SERIES
TWO VIEX GP, LLC VIEX SPECIAL OPPORTUNITIES FUND III, LP VIEX SPECIAL
OPPORTUNITIES GP III, LLC VIEX CAPITAL ADVISORS, LLC ERIC SINGER


Exhibit A-1

--------------------------------------------------------------------------------




EXHIBIT B

8-K

 

 

 

 

 

Exhibit B-1

--------------------------------------------------------------------------------




EXHIBIT C

13-D/A

 

 

 

 

 

Exhibit C-1

--------------------------------------------------------------------------------